Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for circulating a cooling fluid” in claim 1 and “cooling fluid circulating means” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 45, it is unclear as to how the fluid passages could not be in fluid communication, since the coolant connects each second flow passage making each second flow passage on each segment in fluid communication with the second flow passages on the adjacent segment.  For examining purposes, the limitations of the claim will be treated as being disclosed by the prior art

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-17, 40, 41, and 44-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haga et al. (WO 2008004286).

1. Haga et al. teach:
A motor drive assembly/motor 1 comprising: 
an electric motor 1 having a stator 3 and a rotor assembly 2 that is received in the stator and rotatable about a rotational axis A, the rotor assembly having a rotor shaft 11 and a means/refrigerant injection pipe 21 for circulating a cooling fluid in the rotor shaft, the rotor shaft having a shaft wall (the inside of the shaft that the refrigerant injection pipe is fixed to, fig 5) that is disposed circumferentially about the rotational axis (figs 5 & 6), the shaft wall defining a hollow rotor space (where cooling medium 12 flows, fig 5), the cooling fluid circulating means being received in the hollow rotor space (fig 5) and being fixedly coupled to the shaft wall (para 0005 excerpt below), the cooling fluid circulating means having a first flow passage (where cooling medium 31 flows), which is disposed along the rotational axis (fig 6), and a plurality of second flow passages/tubes 28 that are disposed radially between the first flow passage and the shaft wall (fig 6).

    PNG
    media_image1.png
    291
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    743
    media_image2.png
    Greyscale

14. Haga et al. teach:
The motor drive assembly of Claim 1, wherein the cooling fluid circulating means comprises an insert (also the refrigerant injection pipe 21) that comprises a plurality of segments/plates 26 that are fixedly coupled to one another (via the extension part, annotated figure 5 below), each of the segments defining a first through hole (where cooling medium 31 flows, fig 6) and a plurality of second through holes/tube 28, the first through holes of adjacent segments being disposed in fluid communication with one another such that the first through holes form the first  flow passage (since the plates 26 are connected together via the extension part and the cooling medium 31 flows through each plate 6, the first flow passage is taught, annotated fig 5 below), the second through holes of adjacent segments being in fluid communication with one another and forming the plurality of second flow passages (where cooling medium 30 flows, annotated fig 5 below).

    PNG
    media_image3.png
    815
    743
    media_image3.png
    Greyscale

15. Haga et al. teach:
The motor drive assembly of Claim 14, wherein the second through holes are slots that extend in a radial direction (a circular slot/tube 28 has a radial dimension or extends radially from its center or any point in space, fig 6).

16. Haga et al. teach:
The motor drive assembly of Claim 15, wherein the slots are curved about the rotational axis (a circular slot/tube 28 is arc shaped and this arc is curved about the rotation axis, fig 6).

17. Haga et al. teach:
The motor drive assembly of Claim 16, wherein each of the slots in one of the segments is in fluid communication with at least two slots in an adjacent one of the segments (the plates 21 have slots/tubes 28 that have cooling medium 12 flowing them, figs 5 & 6).

40. Haga et al. teach:
A motor drive assembly comprising: 
an electric motor 1 having a rotor 2 with a rotor shaft 11 and a heat exchanger/refrigerant injection tube 21 received in the rotor shaft (fig 5 above), the heat exchanger having an insert body (also refrigerant injection tube 21) with an outer insert surface (fixed to the inner surface of the shaft 11, excerpt above) that is engaged to an inside surface of the rotor shaft (excerpt above), the insert body including a plurality of segments/plates 26, each of the segments defining a first through-hole (where cooling medium 31 flows, fig 6 above), and a plurality of second through-holes/tubes 28, each of the segments being fixedly coupled to one another (via extension part, annotated fig 5 above), wherein a first flow passage extends through the first through-holes in the plurality of segments (the cooling medium 31 flows through the extension part which is connecting each plate 26 that has a passage that the cooling medium 31 flows, figs 5 & 6 above), and wherein each of the second through-holes defines a portion of a corresponding second flow passage (the cooling medium 12 flows through the tubes 28 in each plate 26 making a plurality of second flow passages, figs 5 & 6 above), wherein the second flow passages are disposed concentrically about the first flow passage (fig 6 above).

41. Haga et al. teach:
The motor drive assembly of Claim 40, wherein the first flow passage is defined at least partly by the first through-holes in the plurality of segments (fig 6 above).

44. Haga et al. teach:
The motor drive assembly of Claim 41, wherein the first flow passage is defined at least substantially by the first through-holes in the plurality of segments (the cooling medium 31 flows through the extension part which is connecting each plate 26 that has a passage that the cooling medium 31 flows, figs 5 & 6 above).


45. Haga et al. teach:
The motor drive assembly of Claim 40, wherein each one of the second flow passages is not in fluid communication with any of the other second flow passages at a location within the insert body (since the claimed limitations are unclear, the limitations of the claim are being treated as being disclosed by the prior art, see 112 rejection above).

46. Haga et al. teach:
The motor drive assembly of Claim 40, wherein each one of the second flow passages is in fluid communication with a plurality of the other second flow passages (the cooling medium 12 flows through the tubes 28 in each plate 26 making a plurality of second flow passages in each plate being fluidly connected, figs 5 & 6 above).

47. Haga et al. teach:
The motor drive assembly of Claim 40, wherein each of the segments in the insert body is identical (figs 5 & 6 above).

48. Haga et al. teach:
The motor drive assembly of Claim 40, wherein each of the segments of the insert body is disposed in a common rotational orientation about a rotational axis of the rotor shaft (since the plates 26 are the same shape and concentric about the rotation axis equally, the limitations of the claim are met, figs 5 & 6 above).

49. Haga et al. teach:
The motor drive assembly of Claim 40, wherein the insert body is press-fit to the rotor shaft (the process of press-fitting qualifies the claim as a product-by-process claim that does not impart any structure in the claim that would distinguish applicant’s invention of that of the prior art.  This is because both hollow shafts of applicant and Haga et al. will have stretching within the inner shaft, even though Haga et al. shaft is formed by shrink-fitting.  Thus, the limitation does not carry patentable weight [MPEP 2113].  For examining purposes, the claimed limitation will be treated as being disclosed by Haga et al.).

50. Haga et al. teach:
The motor drive assembly of Claim 49, wherein each of the segments is engaged to the inside surface of the rotor shaft (excerpt above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. in view of Kirkley, JR. et al. (US 20150171699).

18. Haga et al. has been discussed above, re claim 16; but does not teach that the slots in a first one of the segment segments are curved about the rotational axis in a first rotational direction, and wherein the slots in a second one of the segments that is adjacent to the first one of the segments are curved about the rotational axis in a second rotational direction that is opposite the first rotational direction.

Kirkley, JR. et al. teach that the cooling fluid passage 114 (equivalent to applicants claimed slot in that it is a passage that carries coolant) can have any shape to facilitate the objective of cooling the stator 104.  The person having ordinary skill in the art would understand that the shape is a design parameter that is not limited to stators and can be applied to a rotor shaft to cool the rotor shaft and would have designed the slots in a first one of the segment segments to be curved about the rotational axis in a first rotational direction, and designed the slots in a second one of the segments that is adjacent to the first one of the segments to be curved about the rotational axis in a second rotational direction that is opposite the first rotational direction to achieve the objective of cooling.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Haga et al. so that the slots in a first one of the segment segments are curved about the rotational axis in a first rotational direction, and wherein the slots in a second one of the segments that is adjacent to the first one of the segments are curved about the rotational axis in a second rotational direction that is opposite the first rotational direction, as taught by Kirkley, JR. et al. so as to achieve the objective of cooling.

Allowable Subject Matter
Claims 19, 42 & 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832